DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12, 16-18, 20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 12, none of the prior art on record teaches, suggests or renders obvious, either alone or in combination, an optoelectronic semiconductor body comprising: the first region has an electronic band gap larger than the electronic band gap of the quantum well and less than or equal to an electronic band gap of the second region, the first region and the second region contain aluminium, the intermediate region has an electronic band gap larger than the electronic band gap of the quantum well and smaller than the electronic band gaps of the first region and of the second region, and the intermediate region is at least partially free of aluminium, the intermediate region has at least two subregions that differ from one another in terms of their material composition and electronic band gap, at least one of the subregions is free of aluminium, the second region is p-doped, and the first region and the intermediate region are n-doped.
Claims 16-18, 20 and 22 are allowed because of their dependency to the allowed base claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818